MEMORANDUM **
Francis X. McGowan appeals pro se the dismissal of his complaint alleging that Washington state agencies violated his rights under Title II of the Americans with Disabilities Act, 42 U.S.C. § 12132 (“ADA”), and the Rehabilitation Act, 29 U.S.C. § 794. We review de novo a dismissal for failure to state a claim under Fed.R.Civ.P. 12(b)(6), see Hason v. Med. Bd. of Cal., 279 F.3d 1167, 1170 (9th Cir. 2002), and we affirm.
McGowan did not allege facts sufficient to state a claim under the ADA or the Rehabilitation Act. He alleged that he was an individual with a disability and that the state denied him benefits, but he did not allege facts showing that he was qualified to receive worker’s compensation benefits, nor that his disability was the reason that he was denied benefits. See McGary v. City of Portland, 386 F.3d 1259, 1265 (9th Cir.2004) (listing requirements to state a claim under the ADA); Wong v. Regents of Univ. of Cal., 410 F.3d 1052, 1055 n. 1 (9th Cir.2005) (Rehabilitation Act creates same rights and obligations as ADA); see also Doe v. Pfrommer, 148 F.3d 73, 82 (2d Cir.1998) (ADA and Rehabilitation Act do not provide a cause of action for challenging adequacy of state programs without showing of disparate or discriminatory treatment).
Because McGowan appeals only the dismissal of his claims under the ADA and the Rehabilitation Act, we do not consider the issue whether the Eleventh Amendment gives the state immunity from any other claims.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.